Citation Nr: 1211861	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-47 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased rating for right ankle degenerative joint disease, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for right ankle scars, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was represented by Veterans of Foreign Wars of the United States, but that during his January 2012 hearing before the undersigned Veterans Law Judge of the Board, he confirmed that he has chosen to represent himself.  Also during his hearing, it was agreed that the Veteran's record would be held open for 60 days to enable him to submit additional evidence.  That time has now passed, with the Veteran only submitting evidence which he had at the time of his January 2011 videoconference hearing.  

The issues of service connection for blood clot, left leg scar, and right shoulder disability were raised by the Veteran in January 2012, but have not been addressed by the RO since then.  The Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The issues of service connection for low back disability and for depression, and higher ratings for right ankle degenerative joint disease and for scars are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  By rating decision in May 2002, the RO denied the Veteran's claim for service connection for low back disability and notified the Veteran of its decision and of his appeal rights.  The Veteran did not appeal, and no new and material evidence was received within one year of notice of the decision..

2.  Certain evidence received since the May 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of evidence previously of record has been received. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for low back disability are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection is warranted for a low back disability and appeals the May 2009 RO decision denying service connection for low back disability.  He has submitted a January 2011 private medical record from a physician who has now related his low back disability to his service-connected right ankle disability.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The RO denied service connection for low back disability in May 2002 because no medical evidence linked it to the Veteran's service-connected right ankle disability and because service records were negative for any findings of a chronic back disorder.  The RO notified the Veteran of its decision by letter dated in May 2002.  The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within one year.  The May 2002 decision therefore became final.  38 U.S.C.A § 7105(c).  

If new and material evidence is received, a claim will be reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining if evidence is new and material, its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO again denied the claim in December 2007, on the basis that new and material evidence had not been received.  VA subsequently received a June 2008 letter from the Veteran and a July 2008 VA treatment.  In the Veteran's June 2008 statement, he had indicated that he was receiving treatment for his back and that he felt that his back condition was a result of his service-connected right ankle disability.  However, he had already contended this in March 2002, and this statement was cumulative.  38 C.F.R. § 3.156.  However, the July 2008 treatment note indicated that the Veteran felt that his twisting his ankle 5 days beforehand had exacerbated his chronic lower back pain; there was an assessment of chronic lower back and right ankle pain with an exacerbation 5 days ago.  This Board believes this item of evidence is arguably new and material because to the extent that it documents an ankle injury with back complaints.  38 C.F.R. § 3.156(b).  As such, the December 2007 decision did not become final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The Board further notes that a January 2011 letter from a private physician indicates that examination that day suggested that the Veteran had lumbosacral radiculopathy which was likely related to postural changes from his (right) ankle problem.  This evidence is also new and material, as it provides a competent nexus between current low back disability and service-connected right ankle disability.  

The Board finds that the Veteran's low back disability claim has been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Prior to merits analysis of this claim, however, additional development is required.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied via the actions directed by the Board in the following remand section of this decision.  


ORDER

New and material evidence having been received, the claim for service connection for low back disability is reopened.  To this extent only, the appeal is granted.


REMAND

In light of the reopening of the low back claim, further development, to include a VA examination and medical opinion, is necessary to assist the Veteran and to allow for informed review under a merits analysis.

During the Veteran's hearing before the undersigned in January 2011, he indicated that he has been seen privately for right leg, right ankle, low back, and psychiatric problems, and that there are records of psychiatric treatment he has received which are not contained in his claims folder.  He also testified that he felt he may have hurt his back in service, but that he did not complain of back problems until he was about 35 or 40 years old.  Additionally, a June 2009 Social Security Administration decision which he has submitted, showing that he was awarded Social Security disability insurance benefits in part for right ankle and lumbar spine disabilities.  However, the claims file does not appear to include medical records associated with that claim.  Those records should be obtained and incorporated into his claims folder.  Also, since time has passed since the January 2011 hearing, any other records pertinent to any of the claimed disabilities should be obtained and incorporated into the Veteran's claims folder.  38 C.F.R. § 3.159.

The Veteran asserts that service connection is warranted for depression as secondary to his service-connected right ankle disability.  He is competent to indicate that he feels depressed, and service connection is in effect for right ankle disability.  Accordingly, a VA examination is necessary for this claim, as indicated below.  38 C.F.R. § 3.159.  

Since the Social Security records arguably may include medical findings relevant to the right ankle issues, appellate review of those issues must be deferred at this time.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request all evidence considered by Social Security Administration in its June 2009 decision granting the Veteran Social Security disability insurance benefits.  Specifically, the medical records on which that determination was based should be obtained and incorporated into the Veteran's claims folder.  Any other records pertinent to any of the claimed disabilities should be obtained and incorporated into his claims folder.  

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current psychiatric disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current psychiatric disability had its onset during active service, is related to any in-service disease or injury, or was caused or aggravated by the Veteran's service-connected right ankle disability.  The examiner should provide a rationale for the opinion.

3.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of all current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current low back disability had its onset during active service, is related to any in-service disease or injury, or was caused or aggravated by the Veteran's service-connected right ankle disability.  The examiner should provide a rationale for the opinion.

4.  In the interest of avoiding further remand, the RO should review the examination reports to ensure that they are responsive to all of the questions posed above.     

5.  The RO should then readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


